Title: To James Madison from Edward Carrington, 18 November 1788
From: Carrington, Edward
To: Madison, James


My dr Sir,
Richmond Nov. 18. 1788
I have been favoured with yours of the 4th: & 6th. Inst. In my last I inclosed the Journals to the 6th. and now send the continuation to the 15th. Here you will see at large the drafts of letters upon the subject of a Convention which I mentioned in the letter alluded to above, and those which were proposed by the Minority in place of them. It is to be exceedingly regretted that the Feds had not acted from the first of the session, in Concert. I verily beleive that had such an union taken place at an early period, Mr. Henry might, upon such propositions as these, have been left in a Minority, by the day that his drafts & letters passed—as that subject upon the whole is now placed, I think the Feds have exhibitted themselves in a light before the Eyes of the people, which will be more satisfactory even to Antis, than the measures of the Majority; indeed the palpable untruths contained in the drafts ought to fix the condemnation of the people upon them.
The disquallifying Act passed our House yesterday in all the latitude of the Resolution which you saw in the Journals I transmitted to the 6th. This Act is intended for the purposes of bringing odium upon the Federal Govt. and embarrassing it. We have fixed its authors by the yeas & nays, in order, that the people may see, should the odious circumstances happen, to whom they are to be attributed, & as to embarrassments the constitution will releive itself from them by the clause which binds all state Officers to observe the laws of the Genl Govt. & to execute them. I regret the Bill on no other Acct. than that it marks the wicked Temper, as well as weakness, of the majority. Upon this Bill the yeas were 71 against 52 Nays. Govr. Randolph, who took his Seat in the House on Saturday last, voted on this question with the Minority on acct. of one or two inferior clauses which were in the Bill, but, upon its great principles, joined the Majority in sentiment.
The Senate have today reported their agreement to the Bill for the Election of Representatives to Congress, with some small alterations, none of which affect your district.
It is as yet not ascertained who will be started against you: within a few days there has arisen some reason to suspect that Colo. Monroe will be the Man. Let me apprise you that you are upon no occasion of a public nature to expect favors from this Gentleman. Colo. George Thompson of Fluvanna was here a few days ago. He tells me you will do well in that County, and that he will be active in your Election. In my last I mentioned several things to you concerning this business, which I must still urge you to attend to.
Present me in the most Freindly terms to your Worthy Colleague & his Lady—be good enough to give him a sight of the Journals, and tell him I will write him by the next post. Beleive me to be, my dr sir, with great sincerity, Your Freind, & Hl st.
Ed. Carrington
